                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: donna.wittig @akerman.com
                                                             7   Attorneys for Plaintiff/Counter-Defendant
                                                                 Nationstar Mortgage, LLC and Cross-Defendants
                                                             8   Bank of America, N.A. and HSBC Bank USA, N.A.
                                                             9                                     UNITED STATES DISTRICT COURT
                                                                                                           DISTRICT OF NEVADA
                                                            10
                                                                   NATIONSTAR MORTGAGE LLC,                                Case No.: 2:15-cv-01308-MMD-NJK
                                                            11
                                                                                   Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                             STIPULATION AND ORDER TO EXTEND
                                                                   v.                                                      DEADLINE TO FILE OPPOSITIONS TO
                      LAS VEGAS, NEVADA 89134




                                                            13                                                             SUMMARY JUDGMENT [ECF NO. 119,
                                                                   AURORA CANYON HOMEOWNERS
AKERMAN LLP




                                                                   ASSOCIATION; SFR INVESTMENTS                            120]
                                                            14
                                                                   POOL 1, LLC; DOE INDIVIDUALS I-X,
                                                                   inclusive, and ROE CORPORATIONS I-X,                    (FIRST REQUEST)
                                                            15     inclusive,
                                                            16            Defendants.
                                                            17     AND RELATED CLAIMS.

                                                            18                Plaintiff and counter-defendant Nationstar Mortgage LLC, cross-defendants Bank of America,

                                                            19   N.A. and HSBC Bank USA, N.A, as Trustee for the Holders of Ace Securities Corp. Home Equity

                                                            20   Loan Trust, Asset Backed Pass Through Securities 2005-HE7 (collectively, the Bank Parties),

                                                            21   defendant Aurora Canyon Homeowners Association (Aurora), and defendant, counter-claimant, and

                                                            22   cross-claimant SFR Investments Pool 1, LLC (SFR), stipulate to extend the deadline to file responses

                                                            23   to the Bank Parties' and SFR's motions for summary judgment for seven days, or until November 1,

                                                            24   2018.

                                                            25                1.     The Bank Parties and SFR filed motions for summary judgment on October 4, 2018.

                                                            26   (ECF Nos. 119, 120.) The current deadline for oppositions to these motions is October 25, 2018.

                                                            27                2.     Good cause exists to extend the parties' deadline to file a status report by seven days,

                                                            28   from October 25, 2018 to November 1, 2018. The parties request this extension to allow additional

                                                                 46721643;1
                                                             1   time to fully address the issues raised by the Nevada supreme court's answer to the certified question

                                                             2   and in light of the numerous cases counsel for all parties are involved in where the stays are being

                                                             3   lifted in light of the answer to the certified question.

                                                             4                3.   This is the parties' first request for an extension and is not intended for the purpose of

                                                             5   delay or prejudicing any party.

                                                             6    AKERMAN LLP                                              KIM GILBERT EBRON
                                                             7
                                                                   /s/ Donna M. Wittig                                      /s/ Diana S. Ebron
                                                             8    ARIEL E. STERN, ESQ.                                     DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8276                                      Nevada Bar No. 10580
                                                             9    DONNA M. WITTIG, ESQ.                                    JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 11015                                     Nevada Bar No. 10593
                                                            10
                                                                  1635 Village Center Circle, Suite 200                    7625 Dean Martin Drive, Suite 110
                                                            11    Las Vegas, Nevada 89134                                  Las Vegas, Nevada 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    Attorneys for plaintiff and counter-defendant Attorneys for defendant, counterclaimant and
                      LAS VEGAS, NEVADA 89134




                                                                  Nationstar Mortgage LLC and cross-defendants cross-claimant SFR Investments Pool 1, LLC
                                                            13
AKERMAN LLP




                                                                  HSBC Bank, USA, N.A., as Trustee for Deutsche
                                                                  ALT-A Securities, Inc., Mortgage Pass-Through
                                                            14
                                                                  Securities, Inc., Mortgage Pass-Through
                                                            15    Certificates, Series 2007-AR3, and Bank of
                                                                  America, N.A.
                                                            16
                                                                  BOYACK ORME & ANTHONY
                                                            17
                                                                   /s/ Christopher B. Anthony
                                                            18
                                                                  EDWARD BOYACK, ESQ.
                                                            19    Nevada Bar No. 5229
                                                                  CHRISTOPHER B. ANTHONY, ESQ.
                                                            20    Nevada Bar No. 9748
                                                                  7432 W. Sahara Ave., Ste. 101
                                                            21    Las Vegas, NV 89117
                                                            22
                                                                  Attorneys for Aurora Canyon HOA
                                                            23

                                                            24
                                                                                                          IT IS SO ORDERED.
                                                            25

                                                            26
                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                            27
                                                                                                                  October 29, 2018
                                                                                                          DATED: _________________________________
                                                            28
                                                                                                                       2
                                                                 46721643;1
